DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Objections
Claims 3, 4, 7 each recite “an aliphatic glycidyl ether reactive diluent, modified liquid epoxy resin.” It is presumed that this refers simply to liquid epoxy resin modified with aliphatic glycidyl ether reactive diluent. The comma is superfluous in each case.
Claim 9 is objected to because the phrase “that is an epoxy reactive diluent” appears superfluous, given that it has already been defined as an epoxy 
Claim 17 is objected to because of the following informalities:  claim 17 contains the word “xirane,” which appears to be a misspelling of “oxirane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 5 recites “one or more C12-C14 aliphatic chain glycidyl ether reactive diluents” comprising “diglycidyl ether of bisphenol A, bisphenol F, or a liquid bisphenol-A/F resin blend”. Since none of these three bisphenol resins is a C12-C14 aliphatic chain glycidyl ether reactive diluent, it is unclear whether this claim contemplates the use of the recited bisphenol resins, or is directed to some reaction product product of a C12-C14 glycidyl ether and these resins. Furthermore, it is unclear whether the terms “bisphenol F” or “bisphenol-A/F resin blend” refer to the bisphenol compounds or glycidyl ethers thereof.
Claim 14 recites solvent-free “modified” aliphatic amine and “modified” polyamine curing agent. Nothing in the specification or claims provides any suggestion of what is required for an aliphatic amine or polyamine to be “modified” so as to distinguish it from any other amine. As such, it cannot be determined what amines are encompassed by these limitations.
Claim 16 recites “the one or more liquid epoxy resins.” This is confusing because parent claim 15 does not recite a liquid epoxy resin in the liquid epoxy curing agent composition. As such, it cannot be determined whether this refers to the liquid epoxy resin of claim 1 or some other component.
Claim 17 recites that a reactive diluent may be a bisphenol based liquid epoxy resin comprising oxirane, 2,2’-[1,4-butanediylbis(oxymethylene)]bis, a compound that has not bisphenol moiety. It is unclear whether this reactive diluent requires any bisphenol compound.
Claim 18, recites a compound 4,6-tri(dimethylaminomethyl)phenol. The structure of this compound cannot be determined, because only two dimethylaminomethyl groups are numbered, where the prefix suggests three such groups. It is unclear whether a phenol with dimethylaminomethyl groups at the 4 and 6 position would meet this limitation.

Claim 19 recites a stoichiometric ratio of the epoxy resin and curing agent. However, it is unclear how the equivalents of amine curing agents are determined, specifically because equivalents of amine curing agents may be calculated with reference to amine groups, or by amine bound hydrogen atoms, which would provide different equivalents. The specification does not suggest on what basis the equivalency is calculated for amine curing agents, whether generally or by example, for the purpose of determining a stoichiometric ratio.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites loading ranges for reactive diluent, adhesion promoter, defoamer, wetting additive, pigment and filler including 0 wt %; however parent claim 11 requires the presence each of these ingredients. Likewise, claim 16 recites loading ranges including 0 wt % for catalytic curing agent, adhesion promoter, defoamer, wetting additive, pigment, and filler, while parent claim 15 requires the presence of each of . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 100563402 B1 (“Kim”) as evidenced by US 3,850,661 (“Dreher”).
A copy of the application 10-2004-0084368 issued as KR 100563402 B1 is enclosed with this action. A partial machine translation is also enclosed.
The additional reference is introduced to demonstrate the inherency of a recited feature. See MPEP 2131.01.
	As to claim 1, Kim teaches an epoxy based flooring coating composition that requires no primer (p. 1, translation), therefore a coating that can act as a primer itself. Kim teaches the epoxy resin composition contains bisphenol A epoxy resin and bisphenol F type epoxy resin (p. 6), Kim discusses the viscosity of these resins (translation, p. 5), and thus these resins are liquid. Kim teaches epoxy curing 
	As to claim 2, Kim teaches bisphenol A epoxy, where epoxy groups have the recited structure of claim 2.
	As to claim 3, Kim teaches bisphenol A epoxy.
	As to claims 6 and 7, Kim teaches bisphenol A epoxy.
	As to claim 8, Kim teaches bisphenol A epoxy, an aromatic glycidyl ether (p. 6).
	As to claim 10, Kim teaches pigments (translation, p. 6).
	As to claims 13 and 14, Kim teaches modified alicyclic amines, including a mixture of 

    PNG
    media_image1.png
    332
    647
    media_image1.png
    Greyscale
(isophorone diamine), where each is an aliphatic amine and polyamine as required by claim 14, and are taught to be modified translation, p. 4), thus a modified polyamine curing agent and modified aliphatic amine as required by claim 14. Kim also teaches the composition is solvent free (translation, p. 1), so therefore these compositions are solvent free. As discussed with respect to claim 1, Dreher, 3:27-32, evidences that isophoronediamine is a liquid.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100563402 B1 (“Kim”) in view of US 2010/0040791 (“Funston”) as evidenced by US 3,850,661 (“Dreher”).
The discussion of Kim with respect to claim 1 is incorporated by reference.
As to claims 4 and 5, Kim teaches the use of reactive diluents (translation, p. 5), but does not specifically teach C12-C14 alcohol glycidyl ether. However, Funston, para. 0099, teaches that epoxy reactive diluents include C12-C14 alkyl (aliphatic) glycidyl ether as alternatives to other glycidyl ethers, and as such, the use of the recited glycidyl ether in combination with bisphenol A and bisphenol F glycidyl ether is obvious given the teaching of Funston. The use of such diluent in conjuction with bisphenol A and/or bisphenol F type epoxy resin taught by Kim would provide a combination of C12-C14 aliphatic glycidyl ether with the recited bisphenol epoxy resins as required by claim 5.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 100563402 B1 (“Kim”) as evidenced by US 3,850,661 (“Dreher”).
The discussion of Kim with respect to claim 8 is incorporated by reference. While not exemplified, Kim teaches the utility of reactive diluent epoxy resins, and teaches 1,4-butanediol diglycidyl ether (p. 5), and as such, the use of such compound is an obvious variation suggested by Kim.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100563402 B1 (“Kim”) in view of US 2009/0308642 (“Murata”) and US 2008/0118659 (“DeAntoni”) evidenced by BYK, BYK-054 Material Safety Data Sheet (2011) (“BYK”) and as evidenced by US 3,850,661 (“Dreher”).

Kim teaches a coupling agent (translation, p. 7). While the recited coupling agent is not exemplified, Kim, p. 5, teaches that the recited silane is a preferred coupling agent, and as such, would be an obvious modification suggested by Kim.
Kim teaches a reactive diluent (translation, p. 5). While not exemplified, Kim teaches the utility of reactive diluent epoxy resins, and teaches 1,4-butanediol diglycidyl ether (p. 5), and as such, the use of such compound is an obvious variation suggested by Kim.
Kim teaches the use of non-silicone defoamer (translation, p.7), but does not teach naphtha (petroleum) heavy alkylate. Murata teaches epoxy resin compositions, and teaches that antifoaming agents of the nonsilicone type include BYK-054 (para. 0045), which as evidenced by BYK-054 MSDS, is a naphtha (petroleum) heavy alkylate. As such, the use of the recited type of defoamer is an obvious substitution as taught to be an equivalent material by Murata.
Kim teaches wetting and dispersing additives (p. 5) and leveling agents (translation, p. 7), but does not teach a silicone acrylate copolymer. However, it is known that silicone acrylate copolymer can be used as leveling and wetting agents (DeAntoni, para. 0026), and as such, the use of silicone acrylate copolymer as a wetting and/or leveling agent is an obvious substitution suggested by DeAntoni.
Note that since the claims are directed to a mixed composition of the epoxy resin composition and epoxy curing agent composition, the distinction between what components were in the epoxy resin and curing agent compositions is considered to be a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. As such, since Kim in view of Murata and DeAntoni teaches the components, it is deemed to be equivalent no matter in what groupings the components are mixed.
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100563402 B1 (“Kim”) in view of US 5,536,775 (“Curatolo”) as evidenced by US 3,850,661 (“Dreher”).
The discussion of Kim with respect to claim 1 is incorporated by reference.
As to claim 15, Kim teaches the curing agent comprises two alicyclic curing agents. 
Kim further teaches a coupling (adhesion) agent that may be N-beta-aminopropyl-gamma-aminopropyltrimethoxysilane (pp. 4-5), a diaminofunctional silane. Kim further exemplifies composition containing color pigments and extender pigments (fillers) (translation, pp. 6-7), defoamer, and a wetting agent (translation, p. 7). Note that since the claims are directed to a mixed composition of the epoxy resin composition and epoxy curing agent composition, the distinction between what components were in the epoxy resin and curing agent compositions is considered to be a product by process limitation, for which patentability is determined by the end product. As such, since Kim teaches the components, it is deemed to be equivalent no matter in what groupings the components are mixed.
Kim teaches an accelerator (catalytic curing agent) (translation, p. 7), but does not disclose tertiary amine. However, it is well known that tertiary amines are suitable for accelerating epoxy amine cure, as taught by Curatolo, 5:60-65, and as such, the use of tertiary amines in the composition of Kim is an obvious modification known in the prior art of epoxy curing catalysts.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KR 100563402 B1 (“Kim”) in view of US 2010/0040791 (“Funston”) and US 2009/0308642 (“Murata”) as evidenced by BYK, BYK-054 Material Safety Data Sheet (2011) (“BYK”) and as evidenced by US 3,850,661 (“Dreher”).
As to claim 17, Kim teaches the epoxy resin contains the resin of diglycidyl ether of bisphenol A (translation, p. 5), which is the same as oxirane, 2,2’-[(1-methylethylidene)bis(4,1-phenyleneoxymethylene)]bis, homopolymer. Kim teaches the epoxy further comprises bisphenol F, which is a reaction polymer of phenol, formaldehyde, and epichlorohydrin (chloromethyloxirane) (translation, p. 5). Kim further teaches the use of reactive diluent, and teaches 1,4-butane glycidyl ether (oxirane, 2,2’-[1,4-butanediyl(oxymethylene)]bis). Kim teaches reactive diluents may be used in combination (translation, p. 5), but does not specifically teach C12-C14 alcohol glycidyl ether. However, Funston, para. 0099, teaches that epoxy reactive diluents include C12-C14 alkyl (aliphatic) glycidyl ether are suitable as glycidyl ethers, and as such, the use of the recited glycidyl ether in combination with bisphenol A and bisphenol F glycidyl ether is obvious given the teaching of Funston. 
Kim teaches the use of non-silicone defoamer (translation, p.7), but does not teach naphtha (petroleum) heavy alkylate. Murata teaches epoxy resin compositions, and teaches that antifoaming agents of the nonsilicone type include BYK-054 (para. 0045), which as evidenced by BYK-054 MSDS, is a .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 100563402 B1 (“Kim”) in view of US 2010/0160494 (“Yonehama”) as evidenced by US 3,850,661 (“Dreher”).
	As to claim 19, the discussion of Kim with respect to claim 1 is incorporated by reference. Kim is silent as to a stoichiometric ratio; however, Yonehama teaches amine cured epoxy resin, and teaches the ratio of active amine to epoxy is preferably 0.2 to 5.0 (para. 0090), which is a stoichiometric ratio of epoxy to amine of 0.2 to 5.0, which overlaps the recited 1.5 to 3.4:1. Yonehama teaches such ratios to obtain gas barrier property and adhesiveness, and therefore the combination of epoxy and amine curing agent, including in the recited range, is an obvious modification for the same reasons set forth by Yonehama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KREGG T BROOKS/Primary Examiner, Art Unit 1764